Citation Nr: 1545596	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right knee disability is related to service.  He alleges that in 1973 he was assigned to a river patrol boat in the Gulf of Mexico when the boat went down due to the weather.  He claims the anchor went up in the air and then fell on top of him, injuring his right knee.  

A February 1984 private medical record from "El Paso Orthopaedic Surgery Group" shows that in February 1984 the Veteran stepped in grease at work, twisting his right knee which "immediately locked up on him."  Records from "Providence Memorial Hospital" show that in April 1984, the Veteran underwent surgery to repair a bucket handle tear in the right knee.  

In a March 2009 VA record, the Veteran reported knee pain for 15-20 years.

Service treatment records do not contain any documented complaints of knee problems or diagnosis of any disability to the right knee.  The Board acknowledges that the Veteran's August 1972 enlistment examination report shows the Veteran reported a medical history of a prior right patella fracture from 1966.  However, the August 1972 enlistment clinical examination is void of any diagnosis of any right knee condition or defect; therefore, he is presumed to have been sound on entry with respect to any right knee condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003). 

The Board finds that on remand, the Veteran requires a VA examination.  The examiner must provide an etiological opinion, following a thorough review of the entire record, as to the Veteran's claim for entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5103A(d)(2)(West 2104); 38 C.F.R. §3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran testified that he was treated after service at the VA Medical Center (VAMC) in El Paso, Texas.  He also indicated he was treated at the 97th General Hospital in Frankfurt, Germany in 1987.  The initial request dated October 2009 by the RO to the NPRC, requested only records related to the Veteran's back and shoulder and not the right knee disability.  Prior to examination, requests must be made to obtain treatment records from these two facilities.  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1);  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as 1984 private medical records indicate that the Veteran had an on-the-job right knee injury in February 1984, the Board finds that there may be relevant Workers' Compensation records related to this incident.  On remand, the AOJ should attempt to obtain any relevant Workers' Compensation records.

Accordingly, the case REMANDED for the following action,

1. Obtain VA treatment records since February 2012 to include the Veteran's treatment records from the VAMC in El Paso, Texas.

2. Obtain the Veteran's treatment records for the Veteran's right knee from the 97th General Hospital in Frankfurt, Germany.  Request from appropriate repository, to include the 97th General Hospital in Frankfurt directly (if the facility is still operating), a search for any records pertaining to medical treatment for the Veteran from January to December 1987.

3. With any necessary assistance from the Veteran, obtain any available Workers' Compensation records related to the Veteran's 1984 work injury to his right knee.

4. Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right knee disability is related to service.

For purposes of providing the requested opinion, the examiner should accept as credible the Veteran's report of injuring his right knee in service when his patrol boat fell over and an anchor landed on him, even though this incident is not specifically reflected in his service treatment records.  The examiner must also expressly consider the Veteran's statement that he has had intermittent right knee pain since 1973.  Finally, because the Veteran's right knee was clinically normal at the time of entry into military service, for purposes of this opinion, the examiner must presume that the Veteran had NO pre-existing right knee injury incurred prior to military service.  

The examination report must include a complete rationale for all opinions expressed.  

5.	Then, readjudicate the appeal. If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on these matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This Veteran must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.
§ 20.1100(b) (2015).
Department of Veterans Affairs


